          Case 1:20-cv-05301-RA Document 59 Filed 09/02/20 Page 1 of 2




September 2, 2020                                                       Stephen P. Younger
                                                                        Partner
                                                                        (212) 336-2685
                                                                        Direct Fax: (212) 336-7981
                                                                        spyounger@pbwt.com
BY ECF

Hon. Ronnie Abrams
United States District Court
Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007

                      Re:     Marcia Melendez, et al. v. The City of New York, et al.,
                              No. 20 Civ. 5301 (RA)

Dear Judge Abrams:

               We represent Plaintiffs in the above-captioned action.

                This evening, Plaintiffs filed an Amended Complaint as of right pursuant to
Fed. R. Civ. P. 15(a)(1)(B), adding Plaintiffs Elias Bochner and 287 7th Avenue Realty LLC (the
“Bochner Plaintiffs”) with respect to claims under the Contracts Clause of the U.S. Constitution
(“Contracts Clause”). Plaintiffs Yang and Top East Realty LLC (the “Yang Plaintiffs”) will no
longer prosecute their claims for an injunction under the Contract Clause. Given that they had
been unable to collect rent from their current tenant, Home Décor Expo, for a commercial space
at 4059 College Point Boulevard for over five months (i.e., since March 2020), the Yang
Plaintiffs were forced to settle their claims with that tenant so the business would vacate the
premises. In doing so, the Yang Plaintiffs waived the back rent owed to them by their
commercial tenant. While the Yang Plaintiffs suffered significant harm as a result of the City’s
Guaranty Law, including the harm from the lost rent owed by Home Décor Expo, which they
were unable to collect from the guarantor, they are no longer in a position to seek prospective,
injunctive relief. Plaintiffs Yang and Haight Trade LLC will continue to prosecute their First
Amendment claims for injunctive and declaratory relief.

               The Bochner Plaintiffs’ Contract Clause claims are in all material respects the
same as those brought by the Yang Plaintiffs and raise no new issues as to either Plaintiffs’
motion for preliminary injunctive and declaratory relief or Defendants’ motion to dismiss.
Indeed, Defendants have been on notice of the facts related to the Bochner Plaintiffs based on
Mr. Bochner’s declaration, which was filed on August 26, 2020, with Plaintiffs’ reply papers.
See ECF 52. Accordingly, Plaintiffs respectfully submit that the addition of the Bochner
Plaintiffs ought not to alter any of the matters in this case.
         Case 1:20-cv-05301-RA Document 59 Filed 09/02/20 Page 2 of 2
Hon. Ronnie Abrams
September 2, 2020
Page 2

             For the Court’s convenience, we have attached as Exhibit A a redline comparison
of the Amended Complaint, see ECF 58, to the Complaint, see ECF 1.

              Thank you for your consideration.

                                          Respectfully submitted,



                                          Stephen P. Younger

Enclosure

cc:    Pamela Koplik, Esq.

       Carlos Ugalde, Esq.
